DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims state that the logical combination is performed by a wired-OR connection. The logical combination is a combination of individual acknowledgment status packets. It is unclear how a wired-OR connection can perform such a combination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-6, 8-13, 15-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sampath et al. (US 2011/0286377).
Consider claim 2, Sampath et al. discloses a memory controller comprising: a command interface to transmit a memory command to a plurality of memory devices associated with the memory controller; an acknowledgement interface to receive a combined acknowledgment status packet from the plurality of memory devices over a shared acknowledgement link coupled between the memory controller and the plurality of memory devices, wherein the combined acknowledgment status is formed from a logical combination of individual acknowledgment status packets corresponding to each of the plurality of memory devices, wherein each of the individual acknowledgment status packets comprises a plurality of fields, and wherein each of the individual acknowledgement status packets comprises acknowledgment information associated with a corresponding memory device of the plurality of memory devices and stored in a different field of the plurality of fields, the acknowledgment information to indicate whether the command was successfully received by the corresponding memory device; and a memory controller core to decode the combined acknowledgment status packet to identify the acknowledgement information corresponding to each of the plurality of memory devices (Fig. 1, 3, 5-7, [0006], [0036], [0046], [0061]-[0064], [0074], [0081],  transmissions are made to transmit information from multiple stations and a combined acknowledge message/packet is sent back to the multiple stations to indicate whether the data was successfully decoded. The combined acknowledge message/packet contains various fields that provide both an acknowledgement and metadata about what information pertains to what station.).
Consider claim 3, Sampath et al. discloses the memory controller of claim 2, wherein each of the individual acknowledgment status packets comprises one field comprising acknowledgment information associated with the corresponding memory device and a plurality of fields comprising default values (Fig. 5-7, the term “default values” is just considered to be whatever values are needed in the entries.).
Consider claim 4, Sampath et al. discloses the memory controller of claim 3, wherein the one field comprises at least one of a first value indicating that the command was successfully received by the corresponding memory device or a second value indicating that the command was not successfully received by the corresponding memory device (Fig. 1, 3, 5-7, [0006], [0036], [0046], [0061]-[0064], [0074], [0081],  The combined acknowledge message/packet contains various fields that provide both an acknowledgement and metadata about what information pertains to what station.).
Consider claim 5, Sampath et al. discloses the memory controller of claim 4, wherein the combined acknowledgment status packet comprises a plurality of fields each comprising a logical combination of one field comprising acknowledgment information from one of the individual acknowledgement status packets and one or more fields comprising default values from one or more other individual acknowledgment status packets (Fig. 1, 3, 5-7, [0006], [0036], [0046], [0061]-[0064], [0074], [0081],  The combined acknowledge message/packet contains various fields that provide both an acknowledgement and metadata about what information pertains to what station.).
Consider claim 6, Sampath et al. discloses the memory controller of claim 5, wherein to decode the combined acknowledgment status packet, the memory controller core is to determine which field of the plurality of fields in the combined acknowledgment status packet is associated with each of the plurality of memory devices (Fig. 1, 3, 5-7, [0006], [0036], [0046], [0061]-[0064], [0074], [0081],  The combined acknowledge message/packet contains various fields that provide both an acknowledgement and metadata about what information pertains to what station.).
Consider claim 8, Sampath et al. discloses the memory controller of claim 2, wherein the plurality of memory devices comprises advanced random access memory (ARAM) devices (Fig. 3 [0058]).
Claims 9-13 and 15 are the method claims to the memory controller claims 2-6 and 8 above and are rejected using the same rationale.
Claims 16-19 and 21 are the method claims to the memory controller claims 2-6 and 8 above and are rejected using the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136